Citation Nr: 1808118	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Shea A. Fugate, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1969.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a May 2017 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for service-connected bilateral hearing loss.  He contends that his bilateral hearing loss is more severe than the noncompensable rating initially assigned.

The evidence includes a May 2013 private audiological evaluation submitted by the Veteran; however, that audiological evaluation did not include speech recognition testing.  The Veteran also submitted an April 2017 private audiological evaluation.  While the April 2017 provided speech discrimination scores, the audiologist did not use the Maryland CNC test as required by 38 C.F.R. § 4.85(a) (2017).  Rather, the audiologist indicted that the NU-6 word list was used. 

Given that the only speech recognition testing that can be used to evaluate the Veteran's bilateral hearing loss is from the April 2008 VA audiological examination, which is almost ten years old, a more contemporaneous examination is needed to help ascertain the current severity of the Veteran's hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (the Board should have ordered a contemporaneous examination of a veteran because an examination was too remote in time to adequately support a decision on appeal for an increased rating).  Accordingly, an updated VA audiological examination should be provided.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional medical records pertaining to the Veteran's hearing loss disability that may have come into existence, to include VA medical records, or private medical records that the Veteran may identify.

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.

3.  Thereafter, readjudicate the appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




